Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160991(111)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TOWNSHIP OF FRASER,                                                                                  Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                    SC: 160991                                          Justices

  v                                                                 COA: 337842
Bay CC: 16-003272-CH
  HARVEY HANEY and RUTH ANN HANEY,
             Defendants-Appellees.
  _______________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before March 27, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 23, 2020

                                                                               Clerk